 Case 2:20-cv-00187-RJJ-MV ECF No. 15, PageID.78 Filed 06/02/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

ROBERT D. SANGO #252200,

            Plaintiff,
                                              CASE NO. 2:20-cv-160
v.
                                              HON. ROBERT J. JONKER
UNKNOWN EUBANKS, et al.,

            Defendants.
__________________________________/

ROBERT D. SANGO #252200,

            Plaintiff,
                                              CASE NO. 2:20-cv-181
v.
                                              HON. ROBERT J. JONKER
UNKNOWN EUBANKS, et al.,

            Defendants.
__________________________________/

ROBERT D. SANGO #252200,

            Plaintiff,
                                              CASE NO. 2:20-cv-186
v.
                                              HON. ROBERT J. JONKER
UNKNOWN FLEURY, et al.,

            Defendants.
__________________________________/

ROBERT D. SANGO #252200,

            Plaintiff,
                                              CASE NO. 2:20-cv-187
v.
                                              HON. ROBERT J. JONKER
UNKNOWN FLEURY, et al.,

            Defendants.
__________________________________/
    Case 2:20-cv-00187-RJJ-MV ECF No. 15, PageID.79 Filed 06/02/21 Page 2 of 6




ROBERT D. SANGO #252200,

               Plaintiff,
                                                             CASE NO. 2:20-cv-193
v.
                                                             HON. ROBERT J. JONKER
UNKNOWN HUBBLE, et al.,

            Defendants.
__________________________________/


                            ORDER APPROVING AND ADOPTING
                            REPORTS AND RECOMMENDATIONS

                                       INTRODUCTION

        These are five prisoner civil rights lawsuits filed between August 31 and September 28,

2020, by Plaintiff Robert Sango concerning events at the Alger Correctional Facility. Four of the

five were filed during a single five-day period. In each lawsuit Plaintiff complains that the

Defendant Corrections Officers retaliated against him for engaging in certain described protected

conduct generally related to COVID-19 protocols.1 In each case, the defendants moved for

summary judgment on the basis that Plaintiff had failed to exhaust his claims through the prison

grievance process as required under the Prison Litigation Reform Act (PLRA), 42 U.S.C.

§ 1997(e)(a). Plaintiff does not dispute that he failed to grieve the issues alleged in his various

Complaints. Rather, he claims that his failure to exhaust should be excused under the reasoning

of Ross v. Blake, 579 U.S. ___, 136 S. Ct. 1850, 1859-60 (2016). More specifically he argued that


1
  The lawsuits are all related because each new case alleges retaliation tied to an earlier lawsuit.
In the earliest numbered case (Case No. -160), for example, Plaintiff alleges that Defendant
Officers Eubanks and Perry threatened him in retaliation for complaints he made when the officers
failed to social distance during the COVID-19 pandemic. In the next sequentially numbered case
(Case No. -181), Plaintiff alleges that Officer Eubanks and Officer Fleury retaliated against him
for filing the lawsuit in Case No. -160 by inciting other inmates to hurt or kill Plaintiff. In
subsequent cases, Plaintiff similarly complains that the corrections officers incited other inmates
to harm him by strictly enforcing the prison’s rules and informing the unhappy inmates that the
officers would only let up if the inmates harmed Plaintiff.
                                                 2
    Case 2:20-cv-00187-RJJ-MV ECF No. 15, PageID.80 Filed 06/02/21 Page 3 of 6




the grievance process was unavailable to him because he was intimidated from filing a grievance

by the defendant officers’ conduct.

        In each case, Magistrate Judge Vermaat filed a Report and Recommendation that

recommends granting the defense motions for summary judgment because there is no genuine

issue of material fact that the grievance process was available to Plaintiff. Indeed, the prison

facility’s prisoner grievance summary report indicates that Plaintiff has filed numerous grievances

before, during, and after the time period during which Plaintiff alleges the retaliation, as well as

the intimidation, occurred. Plaintiff objects and argues that the Magistrate Judge misinterpreted

an earlier order of this Court and misapplied Ross so he could clear the docket. Plaintiff contends

he can meet the Ross standard because his other grievances were not related to the issues that led

to the threats against him.

        The controlling issues on exhaustion are the same in all five cases and so the Court

addresses them in this single Order. For the reasons set out below, the Court agrees with the

Magistrate Judge that the prison grievance system was available to Plaintiff and that Defendants

are therefore entitled to summary judgment dismissing Plaintiff’s cases without prejudice for

failure to exhaust administrative remedies.

                                           DISCUSSION

        The Court has reviewed Magistrate Judge Vermaat’s Reports and Recommendations and

Plaintiff’s Objections to the Reports and Recommendations.2 Under the Federal Rules of Civil

Procedure, where, as here, a party has objected to portions of a Report and Recommendation,


2
  Plaintiff did not file an Objection in the -187 and -193 cases, and the time for doing so has passed.
The Court observes, however, that Plaintiff has mentioned the -187 and -193 cases in his objection
filed in the -181 case. See Sango v. Eubanks, Case No. 2:20-cv-181 (W.D. Mich. May 18, 2021)
(ECF No. 18, PageID.179). The Court does not believe this is enough to warrant de novo review
in the two cases; however, out of an abundance of caution the Court has reviewed the record,
de novo, across all five cases.
                                                  3
 Case 2:20-cv-00187-RJJ-MV ECF No. 15, PageID.81 Filed 06/02/21 Page 4 of 6




“[t]he district judge . . . has a duty to reject the magistrate judge’s recommendation unless, on

de novo reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL

PRACTICE AND PROCEDURE § 3070.2, at 381 (2d ed. 1997). Specifically, the Rules provide that:

               [t]he district judge must determine de novo any part of the
               magistrate judge’s disposition that has been properly objected to.
               The district judge may accept, reject, or modify the recommended
               disposition; receive further evidence; or return the matter to the
               magistrate judge with instructions.

FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and Plaintiff’s Objections. After its review, the Court finds

that Magistrate Judge Vermaat’s Reports and Recommendations are factually sound and legally

correct.

       As the Magistrate Judge remarked (and as Plaintiff points out in his objections) the

grievance process may be considered unavailable in certain situations, including “where prison

administrators thwart an inmate from taking advantage of a grievance process through

machination, misrepresentation, or intimidation.” Ross v. Blake, ––– U.S. ––––, 136 S. Ct. 1850,

1860, 195 L.Ed.2d 117 (2016). If the grievance process at issue is deemed unavailable, failure to

exhaust poses no barrier to the inmate’s claim. In the Report and Recommendation, the Magistrate

Judge reasons that the grievance process was indisputably available to Plaintiff because Plaintiff

actually used it for numerous grievances, including grievances against the named defendants, both

before and after the events and alleged intimidation at issue in his lawsuits. Other courts have

employed similar reasoning to determine availability as a matter of law. See King v. Puershner,

Case No. 1:17-cv-1373, at *8-*9 (S.D.N.Y. Sept. 19, 2019) (grievance process available to



                                                4
    Case 2:20-cv-00187-RJJ-MV ECF No. 15, PageID.82 Filed 06/02/21 Page 5 of 6




plaintiff where the plaintiff had filed grievances in 48 instances both before and after the event

triggering the unexhausted claim).

          Plaintiff argues this reasoning is flawed because it is possible for a prisoner to feel free to

pursue grievances in certain areas, yet feel intimidated from pursuing other claims through the

grievance process. That may be theoretically true in some cases but the reality here leaves no

disputed issue of fact on availability. The fact of the matter is that shortly after the events in these

cases, Plaintiff filed grievances about other things. And some of these grievances were filed

against the same defendants Plaintiff alleges intimidated him from filing grievances related to these

cases. Moreover, the same intimidation allegations Plaintiff makes to avoid exhaustion were used

by Plaintiff to support a claim of imminent danger to avoid the three-strikes rule that would

otherwise bar his claims from proceeding. Nine months have passed but no harm has come to

Plaintiff. Indeed, Plaintiff has continued to file new lawsuits against prison officials. See, e.g.,

Sango v. Goinns, Case No. 2:20-cv-196 (W.D. Mich. filed Oct. 2, 2020); Sango v. Goinns, Case

No. 2:20-cv-205 (W.D. Mich. filed Oct. 9, 2020); Sango v. Fluery, Case No. 2:20-cv-213 (W.D.

Mich. filed Oct. 15, 2020); Sango v. Scheoder, Case No. 2:21-cv-0007 (W.D. Mich. filed Jan. 11,

2021).3

          On this record, it beggars belief that Plaintiff was intimidated from filing a grievance in

these matters and that the grievance system was unavailable to him. Indeed, as the Magistrate

Judge properly observes, Plaintiff himself has not stated under oath that intimidation by the

defendant officers caused him to forgo filing grievances. (See Case No. 2:20-cv-160, ECF No. 25,




3
 The Court’s CM/ECF system identifies Plaintiff as the filing party in 56 lawsuits from April 5,
2012 to the present. Eight remain open.
                                                     5
    Case 2:20-cv-00187-RJJ-MV ECF No. 15, PageID.83 Filed 06/02/21 Page 6 of 6




PageID242). Neither of his two affidavits state that Plaintiff stopped filing grievances due to

threats. Ross does not apply and Plaintiff was required to exhaust.4

                                        CONCLUSION

         ACCORDINGLY, IT IS ORDERED:

     1. The Reports and Recommendations of the Magistrate Judge in the following docket entries

         are APPROVED AND ADOPTED as the Opinion of the Court:

               ECF No. 25 in Sango v. Eubanks, 2:20-cv-160 (W.D. Mich. May 3, 2021);
               ECF No. 17 in Sango v. Eubanks, 2:20-cv-181 (W.D. Mich. May 5, 2021);
               ECF No. 18 in Sango v. Fleury, 2:20-cv-186 (W.D. Mich. May 5, 2021);
               ECF No. 14 in Sango v. Fleury, 2:20-cv-187 (W.D. Mich. May 7, 2021); and
               ECF No. 15 in Sango v. Hubble, 2:20-cv-193 (W.D. Mich. May 7, 2021).

     2. Defendants’ Motions for Summary Judgment in the following docket entries are

         GRANTED:

               ECF No. 16 in Sango v. Eubanks, 2:20-cv-160 (W.D. Mich. Feb. 4, 2021);
               ECF No. 12 in Sango v. Eubanks, 2:20-cv-181 (W.D. Mich. Feb. 4, 2021);
               ECF No. 13 in Sango v. Fleury, 2:20-cv-186 (W.D. Mich. Feb. 4, 2021);
               ECF No. 12 in Sango v. Fleury, 2:20-cv-187 (W.D. Mich. Feb. 5, 2021); and
               ECF No. 13 in Sango v. Hubble, 2:20-cv-193 (W.D. Mich. Feb. 5, 2021).


These cases are CLOSED. A separate Judgment in each matter shall enter.

         IT IS SO ORDERED.



Dated:     June 2, 2021                      /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE




4
 Plaintiff failed to respond to the two motions for summary judgment in the -187 and -193 cases
and so there was no affidavit for the Magistrate Judge to consider. The Magistrate Judge found a
sufficient basis in those two cases upon which to recommend granting the defense motion. Plaintiff
has not objected to the Magistrate Judge’s reasoning, and the Court finds the Magistrate’s
conclusions to be factually sound and legally correct.
                                                6
